[Cite as State ex rel. Bradford v. Bowen, 2021-Ohio-2336.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                    STATE OF OHIO, ex rel. PELE K. BRADFORD,

                                                Petitioner,

                                                      v.

                           RICHARD A. BOWEN, JR., WARDEN,

                                              Respondent.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0025


                                         Writ of Habeas Corpus

                                        BEFORE:
                 Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.



                                               JUDGMENT:
                                                Dismissed.




 Pele K. Bradford, Pro se, #A475-341, Ohio State Penitentiary, 878 Coitsville-Hubbard
 Road, Youngstown, Ohio 44505

 Atty. William H. Lamb, Assistant Attorney General, Criminal Justice Section, 1600
 Carew Tower, Cincinnati, Ohio 45202, for Respondent.

                                         Dated: June 30, 2021
                                                                                        –2–




PER CURIAM.

       {¶1}     Petitioner Pele K. Bradford, a prison inmate representing himself, has filed

a petition for a writ of habeas corpus seeking immediate release from the Ohio State

Penitentiary (OSP) in Youngstown, Ohio, where he is presently incarcerated. The petition

names as respondent, Richard A. Bowen, Jr., Warden of the OSP. Petitioner argues his

conviction in adult court is void ab initio because he was 17 years old at the time of the

offense, apprehension, and trial. Respondent has filed a motion to dismiss the petition

or, in the alternative, a motion for summary judgment, with a copy of Petitioner’s birth

certificate attached establishing that he was 18 years old at the time of the offense. For

that reason, the Court grants Respondent’s motion for summary judgment and dismisses

the petition.

       {¶2}     In 2005, a Hamilton County Common Pleas Court jury convicted Petitioner

of aggravated murder, having a weapon while under disability, and attendant firearm

specifications. The trial court sentenced Petitioner to an aggregate 23-year term of

imprisonment. The First District Court of Appeals affirmed Petitioner’s convictions and

sentences. State v. Bradford, 1st Dist. Hamilton No. C-040382, 2005-Ohio-2208.

Petitioner did not seek review from the Ohio Supreme Court.

       {¶3}     In 2007, Petitioner pleaded guilty to escape after climbing the perimeter

fence at Ross Correctional Institution. The trial court sentenced Petitioner to a 2-year

term of imprisonment to be served consecutively to the sentence for which he was

imprisoned at the time of the offense. Petitioner did not pursue a direct appeal of that

conviction and sentence, but did file a postconviction relief petition claiming the indictment




Case No. 20 MA 0025
                                                                                       –3–


named Pele K. Bradford, a wholly separate and distinct entity which Petitioner attempted

to prove by way of a security agreement, two affidavits, and several Uniform Commercial

Code documents. The trial court rejected the argument and dismissed the petition. The

Fourth District Court of Appeals affirmed. State v. Bradford, 4th Dist. Ross No. 08CA3053,

2009-Ohio-1864.

       {¶4}   Petitioner continues his attempts to collaterally attack his convictions and

sentences. To date, Petitioner has identified in his civil litigation history affidavit 38

instances of collateral attack, including: postconviction motions filed in the trial courts;

appeals of the denial of those motions to the courts of appeal and the Ohio Supreme

Court; original actions (habeas, mandamus, procedendo, and prohibition) filed in various

common pleas courts, courts of appeal, and the Ohio Supreme Court; appeal of the

dismissals of those original actions to the courts of appeals and the Ohio Supreme Court;

habeas filed in federal district court and appeal of the denial of that writ to the federal

circuit court of appeals; and two court of claims actions. Petitioner’s most recent iteration

is the original action in habeas corpus that he filed with this court.

       {¶5}   R.C. 2725.01 provides: “Whoever is unlawfully restrained of his liberty, or

entitled to the custody of another, of which custody such person is unlawfully deprived,

may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment,

restraint, or deprivation.” Generally, the writ of habeas corpus is an extraordinary writ

and will only be issued in certain circumstances of unlawful restraint of a person’s liberty

where there is no adequate legal remedy at law, such as a direct appeal or postconviction

relief. In re Pianowski, 7th Dist. Mahoning No. 03MA16, 2003-Ohio-3881, ¶ 3; see also

State ex rel. Pirman v. Money, 69 Ohio St.3d 591, 593, 635 N.E.2d 26 (1994).




Case No. 20 MA 0025
                                                                                        –4–


       {¶6}   However, the availability of an adequate remedy at law is not a barrier to

habeas when the state prosecutes a juvenile in adult court under the mistaken belief that

the defendant was an adult when the offense was committed. Smith v. May, 159 Ohio

St.3d 106, 2020-Ohio-61, 148 N.E.3d 542, ¶ 21, reconsideration denied, 158 Ohio St.3d

1437, 2020-Ohio-877, 141 N.E.3d 254. As the Ohio Supreme Court observed, this result

is compelled by the General Assembly in the bindover statute which expressly provides

that “[a]ny prosecution that is had in a criminal court on the mistaken belief that the person

who is the subject of the case was eighteen years of age or older at the time of the

commission of the offense shall be deemed a nullity, and the person shall not be

considered to have been in jeopardy on the offense.” R.C. 2152.12(H).

       {¶7}   Respondent has requested summary judgment in this matter. Summary

judgment is governed by Civ.R. 56(C). Pursuant to Civ.R. 56(C), a trial court shall grant

a motion for summary judgment if, after construing the evidence in a light most favorable

to the nonmoving party, the court finds an absence of a genuine issue of material fact and

that reasonable minds can reach only one conclusion, that the moving party is entitled to

judgment as a matter of law. State ex rel. Sweeting v. Starr, 7th Dist. No. 14 NO 412,

2014-Ohio-5505, ¶ 3, citing State ex rel. Parsons v. Flemin, 68 Ohio St.3d 509, 511, 628

N.E.2d 1377 (1994).

       {¶8}   In this instance, the viability of Petitioner’s habeas claim centers on whether

Petitioner was a juvenile at the time of the offense. Respondent has submitted a copy of

Petitioner’s birth certificate which demonstrates he was 18 years old at the time of the

offense. Petitioner relies on a copy of a U.S. Department of Education Student Financial

Assistance document which bears a date of birth that would make him 17 years old at the



Case No. 20 MA 0025
                                                                                       –5–


time of the offense. We find that reasonable minds can only conclude that Petitioner’s

birth certificate provides the more reliable and credible evidence of his date of birth.

       {¶9}   Accordingly, Respondent’s motion for summary judgment is sustained and

Petitioner’s original action for a writ of habeas corpus is dismissed.

       {¶10} Final order.    Clerk to service notice as provided by the Rules of Civil

Procedure. Costs taxed to Petitioner.




 JUDGE CHERYL L. WAITE


 JUDGE GENE DONOFRIO


 JUDGE DAVID A. D’APOLITO




Case No. 20 MA 0025